FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/21/2020 has been entered. Claims 4, 6, 8, 13, 16, 19 have been cancelled. Claims 21-26 are newly added.  Claims 1-3, 5, 7, 9-12, 14, 15, 17, 18, 20-26 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/20/2020.

Claim Objections
Claims 5, 12, 14, 18 & 21 are objected to because of the following informalities:  
Claim 5, line 2, recites “prior to being secured”, which should be revised to: --prior to being secured to the flat surface of the nozzle flange --, for sake of clarity;
Claim 12, line 5, recites “the different-sized modules as the outer fuel nozzles”, which should be revised to: --the different-sized modules [[as]] of the outer fuel nozzles--;
Claim 14, line 21, recites “a flat surface thereof”, which is believed to be in error for: -- the [[a]] flat surface thereof--, since a flat surface of the nozzle flange was already introduced in line 19-20;
Claim 18, lines 2-3, recites the limitation “the nozzle flange has a recess portion formed on the flat surface thereof such that the pressure plate is accommodated in the recess portion formed on the flat surface thereof such that the pressure plate is accommodated in the recess portion--;
Claim 21, line 11, recites “the pressure plate”, which should be revise to: --the at least one pressure plate--, for sake of consistency of the claim language;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 11, 14, 15, 17, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen (US 2017/0002743).
Regarding independent claim 1, Jorgensen discloses a fuel nozzle assembly comprising: 
a fuel nozzle 150 (“fuel cartridge assembly”, Jorgensen Fig. 2-6); 
a head end plate to which the fuel nozzle is fixedly fastened (shown in Jorgensen Fig. 1 below); and 
a nozzle casing to which the head end plate is fixed (Jorgensen Fig. 1 below), wherein the fuel nozzle 150 comprises: 

a nozzle shroud 176 separated from the injection cylinder to surround the injection cylinder and forming a passage between an inner wall of the nozzle shroud and the injection cylinder (Jorgensen Fig. 3 & 5), 
the injection cylinder 152 is fixedly fastened to the head end plate by a plurality of fixing bolts (shown in Jorgensen Fig. 1 & 6) arranged in a circumferential direction of the nozzle flange 154, and 
each of the fixing bolts is fitted to a pressure plate 179 (the aft end of a sleeve 174 forming a flat plate section), which has an extended curved shape in the circumferential direction of the nozzle flange 154 (the plate is annular and thus has an “extended curved shape in the circumferential direction”, Jorgensen Fig. 6 below) and is pressed against a flat surface 181 of the nozzle flange (the forward facing surface of the nozzle flange 154, Jorgensen Fig. 2 & 5), to fixedly fasten the injection cylinder to the head end plate (as shown in Jorgensen Fig. 1 below).  
Note: the claim only requires a single “pressure plate” despite claiming “a plurality of fixing bolts”, and does not explicitly require each fixing bolt be fitted to a respective one of a plurality of pressure plates. It is suggested that the claim be revised to recite “a plurality of pressure plates, each of which are fitted to at least one of the plurality of fixing bolts”.

    PNG
    media_image1.png
    679
    950
    media_image1.png
    Greyscale

Regarding claim 2, Jorgensen discloses the fuel nozzle assembly according to claim 1, wherein the nozzle flange 154 has a recess portion (Jorgensen Fig. 5 detail below; the recess containing the “C-clip 177”) formed on the flat surface 181 thereof such that the pressure plate 179 is accommodated in the recess portion (a portion of the pressure plate extending axially along the injection cylinder from an aft surface of the pressure plate is accommodated in the recess as shown below).

    PNG
    media_image2.png
    793
    848
    media_image2.png
    Greyscale

Regarding claim 3, Jorgensen discloses the fuel nozzle assembly according to claim 1, wherein the pressure plate 179 is an extension pressure plate extending circumferentially (the pressure plate 179 is annular, and thus extends circumferentially) such that two or more adjacent fixing bolts are fitted thereto (Jorgensen Fig. 1, 5 & 6 above, all the fixing bolts are fitted to the pressure plate), and wherein the nozzle flange 154 has a recess portion (Jorgensen Fig. 5 detail below; the recess containing the “C-clip 177”) on the flat surface 181 thereof such that the extension pressure plate 154 is accommodated in the recess portion 
Regarding claim 5, Jorgensen discloses the fuel nozzle assembly according to claim 1, wherein the pressure plate 179, prior to being secured, has a curved shape in a width direction thereof or in a longitudinal direction thereof to have an arc-like cross-section (the pressure plate is an annular ring, and thus has a “curved shape” in a width direction and an arc-like cross section, prior to being secured to the assembly by the fixing bolts).
Regarding claim 11, Jorgensen discloses the fuel nozzle assembly according to claim 1, wherein the fuel nozzle 150 comprises an inner fuel nozzle disposed at the center of the head end plate (Jorgensen Fig. 1, Para. 0046, “a fuel cartridge assembly 150 is coupled to the cylindrical combustion liner 110 and positioned generally along the center axis A-A of the combustion system 100”), and a plurality of outer fuel nozzles 115 arranged radially around the inner fuel nozzle 150 (Jorgensen Fig. 1 above, Para. 0045, “One or more fuel injectors 115, which are coupled to one or more respective fuel circuits, may be attached to the swirler vanes 113 or to another part of the radial inflow swirler 140 for injecting a gaseous and/or liquid fuel into the swirler vanes 113 for passage into the cylindrical combustion liner 110.”).
Regarding independent claim 14, Jorgensen discloses a gas turbine (Abstract, Para. 0005, 0040) comprising: 
a compressor to compress air (Para. 0043, inherent in a gas turbine engine); a combustor (Jorgensen Fig. 1) comprising a fuel nozzle assembly 150 to mix compressed air supplied from the compressor with fuel for combustion (Para. 0046); and a turbine to generate power by gas combusted in the combustor (inherent in a gas turbine engine; Para. 0008), wherein the fuel nozzle assembly comprises: 
a fuel nozzle 150 (“fuel cartridge assembly”, Jorgensen Fig. 2-6); 

a nozzle casing to which the head end plate is fixed (Jorgensen Fig. 1 above), wherein the fuel nozzle 150 comprises: 
an injection cylinder 152 that supplies fuel to a combustion chamber and having a nozzle flange 154 fixed to the head end plate; and 
a nozzle shroud 176 separated from the injection cylinder to surround the injection cylinder and forming a passage between an inner wall of the nozzle shroud and the injection cylinder (Jorgensen Fig. 3 & 5), 
the injection cylinder 152 is fixedly fastened to the head end plate by a plurality of fixing bolts (shown in Jorgensen Fig. 1 & 6 above) arranged in a circumferential direction of the nozzle flange 154, and 
each of the fixing bolts is fitted to a pressure plate 179 (the aft end of a sleeve 174 forming a flat plate section), which has an extended curved shape in the circumferential direction of the nozzle flange 154 (the plate is annular and thus has an “extended curved shape in the circumferential direction”, Jorgensen Fig. 6 below) and is pressed against a flat surface 181 of the nozzle flange (the forward facing surface of the nozzle flange 154, Jorgensen Fig. 2 & 5), to fixedly fasten the injection cylinder to the head end plate (as shown in Jorgensen Fig. 1 above);  
wherein the nozzle flange 154 has a recess portion (Jorgensen Fig. 5 detail above; the recess containing the “C-clip 177”) on the flat surface 181 thereof and having a shape that accommodates the pressure plate 179 (a portion of the pressure plate extending axially along the injection cylinder from an aft surface of the pressure plate is accommodated in the recess as shown above).
Note: the claim only requires a single “pressure plate” despite claiming “a plurality of fixing bolts”, and does not explicitly require each fixing bolt be fitted to a respective one of a plurality of pressure plates. It is suggested that the claim be revised to recite “a plurality of pressure plates, each of which are fitted to at least one of the plurality of fixing bolts”.
Regarding claim 15, Jorgensen discloses the gas turbine according to claim 14, wherein the fuel nozzle 150 comprises:
an inner fuel nozzle disposed at the center of the head end plate (Jorgensen Fig. 1, Para. 0046, “a fuel cartridge assembly 150 is coupled to the cylindrical combustion liner 110 and positioned generally along the center axis A-A of the combustion system 100”); and 
a plurality of outer fuel nozzles 115 arranged radially around the inner fuel nozzle 150 (Jorgensen Fig. 1 above, Para. 0045, “One or more fuel injectors 115, which are coupled to one or more respective fuel circuits, may be attached to the swirler vanes 113 or to another part of the radial inflow swirler 140 for injecting a gaseous and/or liquid fuel into the swirler vanes 113 for passage into the cylindrical combustion liner 110.”).
Regarding claim 17, Jorgensen discloses the gas turbine according to claim 1, wherein the pressure plate 179 is an extension pressure plate extending circumferentially (the pressure plate 179 is annular, and thus extends circumferentially) such that two or more adjacent fixing bolts are fitted thereto (Jorgensen Fig. 1, 5 & 6 above, all the fixing bolts are fitted to the pressure plate).
Regarding independent claim 21, Jorgensen discloses an apparatus comprising: 
a combustor (Jorgensen Fig. 1) comprising a fuel nozzle assembly 150 to mix compressed air with fuel to achieve gas combustion thereof (Para. 0046);  and 

the fuel nozzle assembly comprised of, 
a casing (Jorgensen Fig. 1), and 
an injection cylinder 152, which supplies fuel to a combustion chamber in the combustor, having a nozzle flange 154 attached to a head end plate (Jorgensen Fig. 1 above) of the casing by means of fixing bolts (shown in Jorgensen Fig. 1 & 6 above) arranged circumferentially along the nozzle flange 154, 
whereby at least one fixing bolt engages with an opening in at least one pressure plate 179 (the aft end of a sleeve 174 forming a flat plate section), the pressure plate 179 having particular length and width configurations that conform with an arc along a circumferential edge of the nozzle flange 154 (Jorgensen Fig. 5 & 6 above, the pressure plate has a shape that conforms to the shape of the nozzle flange, which is annular, and thus conforms to an arc along the radially inner and outer circumferential edges of the nozzle flange) to distribute, in a uniform manner, pressure applied from the fixing bolt being biased against a surface 181 of the nozzle flange to secure the injection cylinder with the head end plate of the casing (the pressure plate 179 is between the nozzle flange and head end plate as shown, and thus distributes the pressure applied by the fixing bolts, Jorgensen Fig. 1 above).
Regarding claim 22
Regarding claim 23, Jorgensen discloses the apparatus of claim 22, wherein the nozzle flange 154  has at least one recessed portion 177 (Jorgensen Fig. 5 detail above) with dimensions that correspond to the particular length and width configurations including the lengthwise curvature of the pressure plate 179 (Jorgensen Fig. 5 detail above, the recess is naturally dimensioned to facilitate the interface between the nozzle flange and pressure plate as shown, with circumferential length and width to accommodate the portion of the pressure plate that is disposed in the recess).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen in view of Boardman (US 2009/0111063).
Regarding claim 12, Jorgensen discloses the fuel nozzle assembly according to claim 1 thus far, wherein the fuel nozzle comprises an inner fuel nozzle disposed at the center of the head end plate (Jorgensen Fig. 1, Para. 0046, “a fuel cartridge assembly 150 is coupled to the cylindrical combustion liner 110 and positioned generally along the center axis A-A of the combustion system 100”); and a plurality of outer fuel nozzles 115 arranged radially around the inner fuel nozzle 150 (Jorgensen Fig. 1 above, Para. 0045, “One or more fuel injectors 115, which are coupled to one or more respective fuel circuits, may be attached to the swirler vanes 113 or to another part of the radial inflow swirler 140 for injecting a gaseous and/or liquid fuel into the swirler vanes 113 for passage into the cylindrical combustion liner 110.”).
Jorgensen fails to disclose wherein: the outer fuel nozzles are different-sized modules that are circumferentially arranged, wherein the different-sized modules as the outer fuel nozzles are disposed at different radial positions from the center of the head end plate.
Boardman teaches a fuel nozzle comprises an inner fuel nozzle 150 disposed at the center of the head end plate 205 (“gas pilot nozzle”, Boardman Fig. 3 A, Para. 055-56, 0059, 0062), and a plurality of outer fuel nozzles 245, 655 (“liquid fuel injection points 245”, Para. 0074 and “injection points 655 for outer main gas fuel” formed on swirler vanes 250, Para. 0070-71; Boardman Fig. 5, 6A, 6B) arranged radially around the inner fuel nozzle 150 (Boardman Fig. 3A, 5, 6A); and the outer fuel nozzles 245, 655 are different-sized modules that are circumferentially arranged (they are different sized liquid fuel and gas fuel modules formed as separate elements in the fuel nozzle assembly, that are arranged circumferentially about the central inner fuel nozzle 150, Para. 0070-71,0074), wherein the different-sized modules 245, 655 as the outer fuel nozzles are disposed at different radial positions from the center of the head end plate (Boardman Fig. 5 & 6A, the modules 245 and 655 are at different radial positions relative to the center of the head end).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have incorporated the different sized modules for the outer fuel nozzles, as taught by Boardman, to the assembly of Jorgensen, in order to provide the swirler vane-fuel injection assembly of Jorgensen with both liquid fuel and gas fuel injection nozzles (Boardman Para. 0071, 074).  Jorgensen already teaches using “one or more respective fuel circuits” coupled to “one or more fuel injectors 115” disposed around the inner fuel nozzle, and one of .
Allowable Subject Matter
Claims 7, 9, 10, 18, 20, 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited in the attached PTO-892 discloses various arrangements of attaching a fuel nozzle to a combustor casing/end plate, wherein fuel nozzle flanges are bolted or otherwise fixed with an additional plate interfacing with the combustor casing/end plate.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741